Milonas, J.,
dissents in a memorandum as follows: In my opinion, the order being appealed herein should be reversed.
*329This action arose out of an accident which occurred in Bronx County when the vehicle in which plaintiff, an Orange County resident, was a passenger collided with an automobile owned by Linus Murray, Jr., a Bronx resident. The drivers of both cars, Luis Ruiz and Linus Murray, are also Bronx residents. According to plaintiff, the mishap took place when the Murray vehicle attempted to avoid hitting a bus being negligently driven by Cordon Drew, a Bronx resident. Liberty Lines, owned by Westchester County, held a franchise from the City of New York to operate the bus. In addition, a non-party witness and occupant of the car in which plaintiff was riding, Luis Lopez, resides in the Bronx. The New York City Police Department investigated the accident in the Bronx, and plaintiff was hospitalized at Our Lady of Mercy Medical Center, located in Bronx County, and was treated by Manhattan physicians. Apart from the non-Bronx resident, plaintiff, who commenced the instant lawsuit in Bronx County against the City of New York, Westchester County, Liberty Lines and the two Murrays, defendant Westchester County is the only one of the individuals or entities involved in this matter that has no direct nexus to the Bronx. Yet, Westchester County moved for a change of venue pursuant to CPLR 504, which provides that:
"Notwithstanding the provisions of any charter heretofore granted by the state, and subject to the provisions of subdivision (b) of section 506, the place of trial of all actions against counties, cities, towns, villages, school districts and district corporations or any of their officers, boards of departments shall be, for:
"1. a county, in such county;
"2. a city, except the city of New York, town, village, school district or district corporation, in the county in which such city, town, village, school district or district corporation is situated, or if such school district or district corporation is situated in more than one county, in either county; and
"3. the city of New York, in the county within the city in which the cause of action arose, or if it arose outside of the city, in the county of New York.”
In granting the motion, the Supreme Court noted that "[t]he action against the City of New York has been discontinued by stipulation of the parties dated May 5, 1992 and so ordered by the court on August 28, 1992. Defendant Westchester County’s timely motion to change the venue of this action from Bronx County to Westchester County was denied by Honorable Ger*330ard E. Delaney, Supreme Court, Westchester County, by reason of the City of New York’s presence in the action in the application of CPLR § 504 (3). As the City of New York is no longer a party, Westchester County is entitled to have the venue of this action placed in Westchester County by operation of CPLR § 504 (1).” In effect, the court interpreted CPLR 504 as according a county an absolute right to have a case in which it is a defendant tried in that county notwithstanding the lack of any connection between the county and the underlying basis for the action.
Certainly, Westchester County has never demonstrated that it would be inconvenienced by having the matter retained in the Bronx, and it has failed to submit the names, addresses and/or occupations of prospective witnesses from Westchester County whom it intends to call or documents maintained in Westchester County that are necessary to this litigation (see, Holmes v Greenlife Landscaping, 171 AD2d 916). No public officers or employees would, thus, be required to suspend their duties in order to give testimony. There is, indeed, no relationship whatever between Westchester County in its capacity as a governmental entity and the present action, and Westchester County’s inclusion as a defendant is exclusively attributable to its ownership of Liberty Lines. Thus, by affirming the Supreme Court’s decision herein, the majority conclude that CPLR 504 requires that everyone that is in any way associated with the accident in question, the witnesses thereto, the investigating officers, doctors and documents all be transported to Westchester County for no other reason than to satisfy the technical language of CPLR 504.
However, the law is established that the apparent statutory mandate of CPLR 504, while warranting great consideration, is not conclusive and "may be overcome by a showing of circumstances compelling trial elsewhere” (Yasgour v City of New York, 169 AD2d 673, 675; see also, Ortiz v Broadway Mgt. Co., 188 AD2d 401; Rogers v U-Haul Co., 161 AD2d 214; Krupka v County of Westchester, 160 AD2d 681; Smith v City of New York, 158 AD2d 594; McAdoo v Levinson, 143 AD2d 819; Messinger v Festa, 94 AD2d 792). As the Court explained in Weissmandl v Murray Walter, Inc. (147 AD2d 474), "[t]he provisions of CPLR 504, directing that the trial of an action against a county or one of its entities be held in such county, are designed to protect governmental entities from inconvenience (Powers v East Hudson Parkway Auth., 75 AD2d 776). Nonetheless, a court has the power to disregard the statutory direction and place venue elsewhere when the convenience of *331witnesses would outweigh the purposes of the statute”. Since a transfer of this action to Westchester County would create substantial inconvenience to virtually all of the witnesses concerned with no practical benefit to Westchester County, it was an abuse of discretion for the Supreme Court to grant the motion for a change of venue, particularly considering the fact that Bronx County has dealt with the matter from its inception some four years ago (see, Ortiz v Broadway Mgt. Co., supra; D'Andrea v Palancia Agency, 145 AD2d 334).